DILLON, Circuit Judge.
Bonds or recognizances of this character are binding only when taken in pursuance of law and the order-of a competent court or officer. No order was made authorizing a single bond for $700. and the bond taken was a substantial departure-from the bonds required by the commissioner, and was not therefore obligatory on the sure*1355ties. State v. Buffum. 2 Fost. (N. H.) 267. Judgment accordingly.
Recognizance 10 secure appearance on criminal charge binding only when in pursuance of order of proper officer. Cited U. S. v. Horton [Case No. 15,393].